DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.
Claims 6-8, 10, 12 are withdrawn.
Claims 1-5, 9, 11 and 13-18 are addressed herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.

 Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites, “or” in line 5 which appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Displacing mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the displacing mechanism are outlined in [0022]-[0025].
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Delaying mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0020].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means of an actuator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0031].
This application includes one or more claim limitations that use the word “means,” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Locking mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The features of the delaying mechanism are outlined in [0030].
This application includes one or more claim limitations that use a generic placeholder or step but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Dampening mechanism in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jakubiec (US 5,934,732).
Re claim 1, Jakubiec discloses a passenger seat (Fig. 3A) comprising: 
a carrier structure (66); 
a backrest (30) fastened to the carrier structure (66); and 
a seat element (16) fastened to the carrier structure (66) so as to be selectively displaceable (Fig. 3A-3B), independent of (Fig. 3B) the backrest (30), relative to the backrest (5A), in a direction of depth (Fig. 3A-3B) of a seating surface (surface of 16) of the seat element (16) between a usable position (Fig. 3B) and an out-of-use position (Fig. 3A), 
wherein, in a usable position (Fig. 3B), said seat element (16) is arranged in such a way, relative to the backrest (30), that a front edge (left edge of 16) of said seat element (16) that faces away from the backrest (30) is arranged at a first distance (Fig. 3B) from a backrest surface (left surface of 30) of said backrest (30), and 
wherein, in an out-of-use position (Fig. 3A), said seat element (16) is received, at least partially, in a gap (between 66 and 74) provided between a part of the carrier structure (66) that carries said seat element (16) and an edge (bottom of 74 at 20) of the backrest (30) that faces towards said seat element (16), so that the front edge (left edge of 16) of the seat element (16) is arranged at a second distance (Fig. 3A) from the backrest surface (right surface of 30) of the backrest (30) that is less than (Fig. 3A-3B) the first distance (Fig. 3A-3B),

Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379) and Smiley et al (“Smiley”) (US 7,654,602).
Re claim 1, Romca discloses a passenger seat (Fig. 1 5) comprising: 
a carrier structure (SF); 
a backrest (5A) fastened to the carrier structure (SF); and 
a seat element (5B) fastened to the carrier structure (SF) so as to be selectively displaceable (Fig. 2-3), relative to the backrest (5A), in a direction of depth of a seating surface (surface of 5B)of the seat element (5B) between a usable position (Fig. 2) and an out-of-use position (Fig. 3), 
wherein, in a usable position (Fig. 2), said seat element (5B) is arranged in such a way, relative to the backrest (5A), that a front edge (right edge of 5B) of said seat element (5B) that faces away from the backrest (5A) is arranged at a first distance (Fig. 2) from a backrest surface (right surface of 5A) of said backrest (5A), and 
wherein, in an out-of-use position (Fig. 3), said seat element (5B) is received, at least partially, in a gap (between bottom of 5A and 5B, at 5C) provided between a part of the carrier structure (top part of SF) that carries said seat element (5B) and an edge (bottom of 5A) of the backrest (5A) that faces towards said seat element (5B), so that the front edge (right edge of 5A) of the seat element (5A) is arranged at a second distance (Fig. 3) from the backrest surface (right surface of 5A) of the backrest (5A) that is less than (Fig. 2-3) the first distance (Fig. 2),
but fails to disclose the seat element fastened to the carrier structure independently of the backrest, so as to be displaceable independent of the backrest, and a front edge, which faces away from the backrest, of that part of the carrier structure which carries the seat element is in alignment with the front edge of said seat element when said seat element is in the out-of-use position.

It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to modify the passenger seat of Romca with the seat element fastened to the carrier structure independently of the backrest, so as to be displaceable independent of the backrest in order to allow for displacement of the seat element (without displacement of the remainder of the seat) in the event of an accident  (Abstract).
In addition, Smiley discloses a front edge (Fig. 3, left edge of 50), which faces away from the backrest (32), of that part of the carrier structure (50) which carries the seat element (34) is in alignment with (Fig. 3) the front edge (left edge of 34) of said seat element (34) when said seat element (34) is in the out-of-use position (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to modify the passenger seat of Romca with a front edge, which faces away from the backrest, of that part of the carrier structure which carries the seat element is in alignment with the front edge of said seat element when said seat element is in the out-of-use position as disclosed by Smiley in order to increase aesthetic appeal in the out of use position, as aligning with the carrier structure would be more aesthetically pleasing than sticking out, and to save space, as doing so would allow for more room in front of the seat element.
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 2, Romca as modified discloses the passenger seat according to claim 1, further comprising at least one of: 
wherein the seat element (5B) protrudes, in the out-of-use position (Fig. 3), into the gap (between SF and bottom of 5A) provided between that part of the carrier structure (SF) which carries the seat element (5B) and that edge (bottom of 5A) of the backrest (5A) which faces towards said seat element (5B), and fills up (Fig. 3) said gap (between SF and bottom of 5A), so that a rear edge (rear of 5B) of the seat element (5B) that faces towards the backrest (5A) when said seat element (5B) is in the usable position (Fig. 2) is arranged at a third distance (Fig. 2) from a rear side (rear of 5A) of the backrest (5A), or 
wherein the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element is closed by a cover attached in an area of a rear side of the backrest (as this is all part of an “or” clause).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Romca as modified discloses the passenger seat according to claim 1, further comprising at least one of: 

a delaying mechanism configured to delay a displacing movement of the seat element between the usable position and the out-of-use position (as this is part of an “or” clause and is thus not required); or 
a damping mechanism configured to dampen the displacing movement of the seat element between the usable position and the out-of-use position, and 
wherein said damping mechanism comprises at least one of a compressible area of a seat pad belonging to the seat element or at least one oil-pressure damper (as this is part of an “or” clause and is thus not required).
Re claim 16, Romca as modified discloses a passenger cabin area (6) which comprises: 
a main aisle (left to right Fig. 1) which extends substantially parallel to a longitudinal axis (left to right Fig. 1) of the passenger cabin area (6); 
an exit ([0027[); 
a transverse aisle (8) which connects the main aisle (left to right Fig. 1) to the exit ([0027]); and 
at least one passenger seat (5) according to claim 1 (see above) arranged in the passenger cabin area (6) adjacent to the transverse aisle (8) in such a way that the seat element (5B or 5B’) of the passenger seat (5) faces towards said transverse aisle (8).
Re claim 17, Romca discloses the passenger cabin area according to claim 16, wherein the exit ([0027]) is an emergency exit ([0027]).

Claim(s) 3-4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379), Smiley et al (“Smiley”) (US 7,654,602) and Aufrere et al (“Aufrere”) (US 5,733,005).
Re claim 3, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising at least one of: 
wherein said seat element comprises a carrier plate comprising a rigid material, and also a seat pad positioned on said carrier plate, and 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element.
However, Aufrere discloses wherein said seat element (2) comprises a carrier plate (10, 20) comprising a rigid material (Col 3 line 14, Col 3 line 21), and also a seat pad (4) positioned on said carrier plate (10, 20), 
wherein said carrier plate is preferably provided with an opening in an area of the gap provided between that part of the carrier structure which carries the seat element and that edge of the backrest which faces towards said seat element (as this language is part of a “preferably” clause and is not required).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca 
Re claim 4, Romca as modified discloses the passenger seat according to claim 3, Aufrere discloses further comprising at least one of: 
wherein the carrier plate (10, 20) comprises a first section (10) and a second section (20) displaceable relative to (Fig. 2-3) said first section (10), or 
wherein the seat pad is compressible or foldable, in an area that faces towards the backrest (as this language is part of an “or” clause).
Re claim 11, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising a locking mechanism for locking the seat element in the usable position, and further comprising at least one of 
wherein said locking mechanism is configured to allow a displacement of the seat element from the out-of-use position into the usable position, but to prevent a displacement of the seat element from the usable position into the out-of-use position when a force applied to the seat element by a user of the passenger seat is acting upon said seat element, or 

However, Aufrere discloses further comprising a locking mechanism (60) for locking the seat element (4) in the usable position (Fig. 3), and further comprising at least one of 
wherein said locking mechanism (60) is configured to allow a displacement of the seat element (4) from the out-of-use position (Fig. 2) into the usable position (Fig. 3, when unlocked), but to prevent a displacement of the seat element (4) from the usable position (Fig. 3) into the out-of-use position (Fig. 2) when a force applied to the seat element (4) by a user of the passenger seat (Co 5 lines 21-29) is acting upon said seat element (4, when locked), or 
wherein said locking mechanism is configured to unlock itself automatically when no force applied to the seat element by a user of the passenger seat is acting upon said seat element (as this is part of an “or” clause and a “when” clause).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a locking mechanism for locking the seat element in the usable position, and further comprising at least one of wherein said locking mechanism is configured to allow a displacement of the seat element from the out-of-use position into the usable position, but to prevent a displacement of the seat element from the usable position into the out-of-use position when a force applied to the seat element by a user of the passenger seat is acting upon said seat element, or wherein said locking 
The phrase “for” and “configured” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 18, Romca as modified discloses the passenger seat according to claim 11, Aufrere discloses wherein the locking mechanism (60) comprises: 
a tooth rack (61), a latching element (62) and an actuator (knob of Col 5 line 9-11), wherein the latching element (62), in a disengaged position, does not engage with the tooth rack (61) such that the seat element (4) is displaceable between the out-of-use position and the usable position (Fig. 2-3), and, by means of the actuator (knob of Col 5 line 9-11), is movable into an engaged position (Fig. 2-3) in which the latching element (62) engages with the tooth rack (61) such that the seat element (4) is prevented from being displaced from the usable position into the out-of-use position (Fig. 2-3), and wherein the actuator (knob of Col 5 line 9-11) is configured to be moved into an actuated state (Col 5 line 9-11) in which said actuator (knob of Col 5 line 9-11) moves .

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379), Smiley et al (“Smiley”) (US 7,654,602) and Adragna et al (“Adragna”) (US 2007/0096497).
Re claim 9, Romca as modified discloses the passenger seat according to claim 5, but fails to disclose wherein 
	the displacing mechanism comprises a guide apparatus for guiding the seat element upon being displaced between the usable position and the out-of-use position, 
	said guide apparatus comprises a guide element of bar-shaped construction and fastened to the seat element and received in a guide rail attached to that part of the carrier structure which carries said seat element.
	However, Adragna discloses the displacing mechanism comprises a guide apparatus (40) for guiding the seat element (28) upon being displaced between the usable position and the out-of-use position (Fig. 2A-2B), 
	said guide apparatus (40) comprises a guide element (46, 48) of bar-shaped construction (Fig. 3) and fastened to the seat element (28) and received in a guide rail (50, 52) attached to that part of the carrier structure (24) which carries said seat element (28).

Re claim 14, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away from the backrest, and said handle extends substantially perpendicularly from said underside of the seat element.
However, Adragna discloses further comprising a handle (58) attached in an area of the front edge (left edge of 28) of the seat element (28), wherein the handle is attached to an underside (underside of 28) of the seat element (28) that faces away from the backrest (14), and said handle (28) extends substantially perpendicularly from (Fig. 1) said underside of the seat element (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca further comprising a handle attached in an area of the front edge of the seat element, wherein the handle is attached to an underside of the seat element that faces away .  

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romca et al (“Romca”) (US 2002/0043851) in view of Merrick et al (“Merrick”) (US 6,328,379), Smiley et al (“Smiley”) (US 7,654,602) and Coenen (US 2010/0066116).
Re claim 13, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose further comprising: 
a seat belt configured to secure a passenger sitting on the passenger seat.
However, Coenen discloses a seat belt (40, 43) configured to secure a passenger (Fig. 1) sitting on the passenger seat (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca with a seat belt configured to secure a passenger sitting on the passenger seat as disclosed by Coenen, in order to secure a passenger to a seat (as seat belts are very well known and common in the art), and to reduce belt slack in the event of a crash ([0105]).    
Re claim 15, Romca as modified discloses the passenger seat according to claim 1, but fails to disclose wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that 
However, Coenen discloses wherein the backrest (25) comprises a first portion (26) facing away from the seat element (22) and a second portion (28, [0088] disclosing separate parts instead of integral parts) facing the seat element (22) and being connected to the first portion (26) and the seat element (22) in an articulated manner (Fig. 2-3) such that the second portion (28) of the backrest (25), upon displacing the seat element (22) from the out-of-use position into the usable position (Fig. 2-3), is pivoted relative to the first portion (26) of the backrest (25) and the seat element (22) in order to reduce a first angle (between 28 and 26) defined between the first and the second portion (28, 26) of the backrest (25) and to simultaneously enlarge a second angle (between 22 and 28) defined between the second portion (28) of the backrest (25) and the seat element (25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger seat of Romca wherein the backrest comprises a first portion facing away from the seat element and a second portion facing the seat element and being connected to the first portion and the seat element in an articulated manner such that the second portion of the backrest, upon displacing the seat element from the out-of-use position into the usable position, is pivoted relative to the first portion of the backrest and the seat element in order to 

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that the claim 1 now requires that the seat element is selectively displaceable independent of the backrest.  Applicant argues that Merrick is not “selectively displaceable” because it is movable only during a crash.  It is true that the above rejection relies upon Merrick disclosing a seat element displaceable independent of a backrest.  However, Merrick was not relied upon to show displaceability itself (or, selective displaceability).  Romca was relied upon as disclosing displaceability, and Merrick was relied upon to show this displaceability independent of the backrest.  Romca discloses selective displacement via operation of feature 9.  
Applicant next argues the amended feature of claim 1 requiring alignment of the carrier structure and seat element in the out-of-use position.  This feature is shown in the newly relied upon Smiley reference above.  Applicant argues that Romca cannot be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combined teachings would have suggested that a person of ordinary skill utilize the alignment shown in Smiley with the seat shown in Romca for the specified reasons provided above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635